DETAILED ACTION
Claims 1-16 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   	Claims 1-6 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,258,978 B2 in view of Lin et al US 9,200,954 B2. U.S. Patent No. 11,258,978 B2 (hereinafter will be referred to as Patent ‘978) teaches the limitations as currently constructed in the instant application, except “the capacitance of the photodiode functions as a charge integrator”. However, Lin et al (US 9,200,954 B2) discloses a computational sensor array comprising of a integrator 408 including a capacitor connected to photodiode 430 which functions as a charge integrator (Lin, fig. 4, sensing element 400, sigma delta modulator 404, integrator 408, see associated written description, also see col. 9 lines 53 through col. 10 line 37). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Patent ‘978 in view of Lin, as a whole, by incorporating integrator 408 into the image sensor as taught by Patent ‘978, because doing so would provide a more efficient way of storing the charge accumulated by the pixel, thus being able to amplify the signal and increasing the output charge of the pixel (should be noted that the charge integrator is claimed in independent claims 15 and 16 as well, and thus stand rejected under the same reasoning/rationale as rejected claim 1). 

      	Claim 12 is directed towards the charge integrator comprising, the capacitance of the photodiode, and one or more capacitors in parallel with the photodiode and coupled to an output of the photodiode. Patent ‘978 fails to teach the above limitations. However, Lin et al (US 9,200,954 B2) discloses a computational sensor array comprising of a integrator 408 including a capacitor connected to photodiode 430 which functions as a charge integrator, furthermore, Lin teaches the ability to have multiple capacitors in parallel with a photodiode and connected to an output (Lin, figs. 4 and 6A, sensing element 400, sigma delta modulator 404, integrator 408, see associated written description, also see col. 9 lines 53 through col. 10 line 37, fig. 6A features capacitor C1 and C2 in parallel which both are connected to an output, col. 11 lines 7-36). 

  	  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Patent ‘978 in view of Lin, as a whole, by incorporating integrator 408 into the image sensor as taught by Patent ‘978, because doing so would provide a more efficient way of storing charges accumulated by the pixel, thus being able to amplify the signal and increasing the output charge of the pixel.

         Instant Application				          Patent ‘978
1
1 and 4
2
2
3
3
4
4
5
5
6
6
13
12
14
13
15
15
16
1

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  	Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


  	Claim 7 recites the following: The method in accordance with claim 1, wherein: 
  	the photodiode is not reset throughout the operation of the imaging array;
  	the charge integrator maintains a voltage range of the photodiode corresponding to a sum of a current of the photodiode and a negative of a feedback current or the sigma delta modulator.

   	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by the photodiode is not reset “throughout the operation of the imaging array”? What is considered the time period/length of time of “throughout the operation of the imaging array”? The claim provides no metes and bounds for determining the length of time or the time period concerning the photodiode not being reset. Lastly what “operation” is being referred to regarding the imaging array? Corrective action is required. Claims 8-11 are rejected as depending from claim 7.

5.  	Claims 7 recite the limitation "the operation" in line 2 of their respective claim.  There is insufficient antecedent basis for this limitation in the claim.

  	Claim 8 recites the following: The method in accordance with claim 7, further comprising: 
  	integrating current of the photodiode continuously in time without saturating the photodiode by the charge integrator to produce an integrated value which represents total photons converted to electrical charges; 
  	each time the integrated value exceeds a threshold value, subtracting a fixed value from the integrated value to enable the charge integrator to operate within an operating range; 
  	wherein the series of subtracted values over time results in a close approximation of the total integrated value, enabling the sigma delta modulator to produce the continuous time binary analog signal.

   	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art, as to what is meant by the series of subtracted values over time results in a “close approximation” of the total integrated value? Approximate is defined as the following, “close to the actual, but not completely accurate or exact”, or “come close or be similar to something in quality, nature, or quantity”. Based on this plain definition, it is unclear to one of ordinary skill in the art as to what is “close approximation”? The claim provides no metes or bounds for determining how close is “close”, let alone “approximation” as related to the total integrated value? Based on this reasoning/rationale, claim 8 is rejected. Corrective action is required. Claims 9 -11 are rejected as depending from claim 8. 

6.  	Claim 8 recites the limitation "the series of subtracted values" in line 8.  There is insufficient antecedent basis for this limitation in the claim.



Allowable Subject Matter
7.  	Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697